               Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 1 of 16



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                          :
John Schneider, Posnett Omonyi, Barbara                   :
Reyes, Rainerio Reyes and Oscar Rosario,                  :
                                                          :
                              Plaintiffs,                 :
                                                          :
                                                            Civil Case Number: ______________
                     vs.                                  :
                                                          :
BMW of North America, LLC and Bavarian                    :
Motor Works,                                              :
                                                          :
                              Defendants.                 :
                                                          :

                                                   COMPLAINT

            For this Complaint, the Plaintiffs1 John Schneider, Posnett Omonyi, Barbara Reyes,
            Rainerio Reyes and Oscar Rosario, by undersigned counsel, state as follows:

                                        PRELIMINARY STATEMENT

1.          This is a group action by the purchasers of vehicles (hereafter the “subject vehicles”)
            manufactured and sold by the Defendants BMW of North America, LLC and Bavarian
            Motor Works. Plaintiffs seek damages related to their vehicles’ excessive
            consumption of engine oil and Defendants’ failure to honor the terms of their
            warranty.

2.          The Plaintiffs would not have purchased the subject vehicles had they been made
            aware of the subject vehicles’ defective engines.

                                        JURISDICTION AND VENUE

3.          This Court has jurisdiction over this matter pursuant to the Magnuson-Moss Federal
            Act, 15 U.S.C. § 2310(d)(1)(B), in that the Plaintiffs claim more than $50,000.00 in
            damages, exclusive of interest and costs, and under the doctrine of supplemental
            jurisdiction as set forth in 28 U.S.C. § 1367.

4.          Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(1) as Defendants
            are subject to personal jurisdiction in this District and where Defendants, as principals,
            direct and control warranty repairs on covered vehicles through its agents consisting of
            a dealership network located in this District.



1
    Additional Plaintiffs may be added at a later date.
             Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 2 of 16



5.         Further, venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a
           substantial part of the events giving rise to the Plaintiffs’ claims occurred within this
           District.

                                              PARTIES

6.         Plaintiffs were, at all relevant times, adult individuals who either reside in
           Massachusetts or who purchased motor vehicles in Massachusetts which were
           manufactured or sold by Defendants.

7.         Defendant BMW of North America, LLC (“BMW-NA”) is organized under the laws of
           Delaware with its principal place of business located at 300 Chestnut Ridge Road,
           Woodcliff, New Jersey. BMW-NA was created in 1975 to act as the United States
           importer of BMW luxury and performance vehicles, which were traditionally
           manufactured in Munich, Germany. At all relevant times, BMW was engaged in the
           business of importing, assembling, marketing, distributing, and warranting BMW
           automobiles in the State of Massachusetts and throughout the United States.

8.         Defendant Bavarian Motor Works (“BMW-GER”) is a corporation organized and existing
           under the laws of Germany, with its principal place of business located in Munich,
           Bavaria, Germany. BMW-GER is the parent corporation of BMW of North America,
           LLC.

9.         BMW-NA and BMW-GER sell BMW vehicles through a network of independently
           owned dealerships across the United States that are agents of BMW-NA and BMW-GER.

          FACTUAL ALLEGATIONS APPLICABLE TO INDIVIDUAL PLAINTIFFS
     I.    John Schneider

10.        Plaintiff John Schneider (hereafter “J. Schneider”) is an adult individual residing in
           Scituate, Massachusetts.

11.        On or about February 2, 2013, J. Schneider purchased a used 2010 BMW 7 Series
           750Lxi, Vehicle Identification Number WBAKC8C5XACY68199 (hereafter the “J.
           Schneider Vehicle”) from BMW of Warwick, an authorized dealer of the Defendants.

12.        Soon after purchasing the J. Schneider Vehicle, J. Schneider observed that it
           consumed an excessive amount of engine oil which initially required him to add one
           quart of oil every other month, well before the Defendants’ recommended oil change
           intervals.

13.        J. Schneider notified an authorized dealer of the Defendants beginning within a few
           months after purchasing the J. Schneider Vehicle that the vehicle consumed an
           excessive amount of engine oil.

14.        In response, J. Schneider was told “that’s how the engine runs” and accordingly, other
           than the authorized BMW dealer adding and topping off the oil during each visit, J.


                                                   2
         Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 3 of 16



       Schneider was told the Vehicle’s consumption of engine oil did not warrant any
       repairs.

15.    As a result of the J. Schneider Vehicle’s excessive consumption of engine oil, J.
       Schneider consistently had to add at least one quart of engine oil to the J. Schneider
       Vehicle every other month up through and including the year 2016 in order to prevent
       the vehicle’s engine from failing.

16.    J. Schneider would either add the oil on his own or would notify an authorized dealer
       of the Defendants regarding the J. Schneider Vehicle’s excessive oil consumption and
       the dealer would add oil.

17.    J. Schneider notified an authorized dealer of the Defendants regarding the J. Schneider
       Vehicle’s excessive oil consumption on at least six (6) occasions during the warranty
       period. However, no repair was offered or made by the Defendants’ authorized dealer
       concerning the J. Schneider Vehicle’s excessive oil consumption.

18.    Beginning in 2017, the oil consumption issue escalated to the point where J. Schneider
       was adding at least one quart of oil every other week to the J. Schneider Vehicle in
       order to prevent the vehicle’s engine from failing.

19.    As a result of the J. Schneider Vehicle’s excessive consumption of engine oil, J.
       Schneider had to add one quart of engine oil to the J. Schneider Vehicle every 500
       miles and in between the Defendants’ recommended oil change intervals in order to
       prevent the vehicle’s engine from failing.

 II.   Posnett Omonyi

20.    Plaintiff Posnetti Omonyi (hereafter “P. Omonyi”) is an adult individual residing in
       Tyngsboro, Massachusetts.

21.    On or about January 26, 2013, P. Omonyi purchased a new 2013 BMW X5 XDrive
       50i, Vehicle Identification Number 5UXZV8C55D0C15668 (hereafter the “P. Omonyi
       Vehicle”) from Herb Chambers BMW of Sudbury, an authorized dealer of the
       Defendants.

22.    Soon after purchasing the P. Omonyi Vehicle, P. Omonyi observed that it consumed
       an excessive amount of engine oil which initially required him to add one quart of oil
       on a frequent basis, well before the Defendants’ recommended oil change intervals.

23.    P. Omonyi notified an authorized dealer of the Defendants beginning within a few
       months after purchasing the P. Omonyi Vehicle that said vehicle consumed an
       excessive amount of engine oil.

24.    In response, P. Omonyi was told there was nothing wrong with the P. Omonyi Vehicle
       and that “it’s normal to burn this much oil” and accordingly, P. Omonyi was told the
       vehicle’s consumption of engine oil did not warrant any repairs.


                                              3
         Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 4 of 16



25.    As a result of the J. Schneider Vehicle’s excessive consumption of engine oil, P.
       Omonyi consistently had to add at least one quart of engine oil to the P. Omonyi
       Vehicle every 500 to 700 miles and in between the Defendants’ recommended oil
       change intervals in order to prevent the vehicle’s engine from failing.

26.    P. Omonyi notified an authorized dealer of the Defendants regarding the P. Omonyi
       Vehicle’s excessive oil consumption on at least six (6) occasions during the warranty
       period. However, no repair was offered or made by the Defendants’ authorized dealer
       concerning the P. Omonyi Vehicle’s excessive oil consumption.

III.   Rainerio and Barbara Reyes

27.    Plaintiffs Rainerio and Barbara Reyes (hereafter referred herein collectively as “the
       Reyes”) are adult individuals residing in Avon, Connecticut.

28.    On or about December 22, 2010, the Reyes purchased a new 2011 BMW 5 Series
       550xi, Vehicle Identification Number WBAFU9C56BC784029 (hereafter the “the
       Reyes Vehicle”) from Gengras BMW of West Springfield (hereinafter “Gengras
       BMW”), an authorized dealer of the Defendants located in West Springfield,
       Massachusetts.

29.    Within the first year of purchasing the Reyes Vehicle, the Reyes observed that the
       Reyes Vehicle consumed an excessive amount of engine oil which initially required
       them to add one quart of oil every few months, well before the Defendants’
       recommended oil change intervals.

30.    The Reyes notified Gengras BMW when the Vehicle’s computerized instrument
       cluster first displayed the low engine oil level warning instructing them to add one
       quart of oil, which was well before the recommended oil change interval.

31.    In response, the Reyes were told that “it was normal to add oil between scheduled
       changes” and to “add one quart of oil,” which the Reyes did in order to prevent the
       vehicle’s engine from failing.

32.    When Mr. Reyes took the Reyes Vehicle in to Gengras BMW for its first scheduled oil
       change, Mr. Reyes told the dealer of his concern over the excessive oil consumption
       but was again told that it was normal for his BMW to require additional oil between
       scheduled changes and was further told, “that’s just how they’re made.”

33.    The Reyes continued to add oil to the Reyes Vehicle between scheduled oil changes
       all through the warranty period, and were consistently told by Gengras BMW that it
       was normal to do so and no repair was warranted.

34.    Over the next seven years, the Reyes Vehicle’s oil consumption escalated to the point
       where the Reyes were having to add one to two quarts of oil numerous times between
       scheduled oil changes.



                                              4
        Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 5 of 16



35.   As a result of the Reyes Vehicle’s excessive consumption of engine oil, the Reyes
      consistently have to add one to two quarts of engine oil to the Reyes Vehicle every
      700 to 1000 miles and in between the Defendants’ recommended oil change intervals
      in order to prevent the vehicle’s engine from failing.

IV.   Oscar Rosario

36.   Plaintiff Oscar Rosario (hereafter “O. Rosario”) is an adult individual residing in
      Ludlow, Massachusetts.

37.   On or about December 23, 2010, O. Rosario purchased a new 2011 BMW 550,
      Vehicle Identification Number WBAFU9C57BC784542 (hereafter the “O. Rosario
      Vehicle”) from Gengras BMW of West Springfield, an authorized dealer of the
      Defendants.

38.   Soon after purchasing the O. Rosario Vehicle, O. Rosario observed that it consumed
      an excessive amount of engine oil which required him to add one quart of oil every
      400 miles, well before the Defendants’ recommended oil change intervals.

39.   O. Rosario notified Gengras BMW on at least two occasions during the warranty
      period about the Vehicle’s excessive oil consumption.

40.   In response, O. Rosario was told that “it was normal” to have to add oil between
      scheduled changes and even though the vehicle’s computer warned that one quart of
      oil should be added, O. Rosario “should really be adding two quarts of oil,” which O.
      Rosario did in order to prevent the vehicle’s engine from failing.

41.   O. Rosario continued to add oil to O. Rosario Vehicle between scheduled oil changes
      all through the warranty period, and was consistently told by the Defendants’
      authorized dealer that it was normal to do so and no repair was warranted.

42.   As a result of O. Rosario’s Vehicle’s excessive consumption of engine oil, O. Rosario
      consistently has to add one quart of engine oil to the O. Rosario Vehicle every 400
      miles and in between the Defendants’ recommended oil change intervals in order to
      prevent the vehicle’s engine from failing.

         FACTUAL ALLEGATIONS APPLICABLE TO ALL PLAINTIFFS

43.   Defendants manufactured and placed into the stream of commerce each of the
      aforementioned vehicles (the subject vehicles), which the Plaintiffs subsequently
      purchased.

44.   At the time Plaintiffs purchased the subject vehicles, Defendants made representations
      as to the subject vehicles’ performance and quality and assured the Plaintiffs that the
      subject vehicles were free from defects of workmanship.




                                              5
        Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 6 of 16



45.   Thereafter, Plaintiffs discovered that, unbeknownst to them, the subject vehicles’
      engines contain a manufacturing defect which causes each of the subject vehicles to
      consume engine oil at an extremely rapid rate.

46.   Moreover, Plaintiffs discovered that as a result of the subject vehicles’ above-
      described defect, Plaintiffs were required to regularly add additional engine oil to their
      vehicles in between the Defendants’ recommended oil change intervals in order to
      prevent their vehicles’ engines from failing and suffering from other related damage.

47.   In 2008, BMW introduced a new V8, twin-turbocharged engine, which BMW and
      enthusiasts refer to as the “N63.” This large, high-performance engine was designed
      to be BMW’s next generation V8 and was placed in certain BMW 5 Series, 6 Series, 7
      Series, X5, and X6 vehicles from the 2009 through 2014 model years.

48.   Upon information and belief, the N63 engine was included on the V8 versions of the
      following BMW vehicles:

             F01 and F02 (7 Series Sedan) – produced from 3/2009 to 6/2012
             F04 (Active Hybrid 7) – produced from 4/2010 to 6/2012
             F07 (Gran Turismo) – produced from 9/2009 to 6/2012
             F10 (5 Series Sedan) – produced from 3/2010 to 7/2013
             F12 (6 Series Convertible) – produced from 3/2011 to 7/2012
             F13 (6 Series Coupe) – produced from 7/2011 to 7/2012
             E70 (X5) – produced from 3/2010 to 6/2013
             E71 (X6) – produced from 7/2008 to 6/2014
             E72 (ActiveHybrid X6) – produced from 9/2009 to 9/2011

49.   The subject vehicles are all equipped with the N63 engine.

50.   The N63 has become widely known and described as defective throughout the
      automotive industry and the BMW-enthusiast community. It is widely recognized that
      N63 engines consume excessive amounts of engine oil and require frequent engine
      repairs, especially as compared to other, similar vehicles not containing N63 engines.

51.   Some owners and enthusiasts blame the oil consumption on BMW’s decision to place
      the N63’s twin-turbochargers between the cylinder heads, and inside of the engine V,
      rather than outside of the engine V, away from sensitive components, where
      turbochargers are typically located.

52.   N63 vehicles are notorious for consuming excessive amounts of engine oil and
      frequently need additional engine oil between scheduled oil changes to prevent
      catastrophic engine damage or failure.

53.   The oil consumption defect was particularly apparent in a recent Consumer Reports
      study on excessive oil consumption. Consumer Reports studied 498,900 vehicles
      across several makes and models for complaints about engine oil consumption and
      concluded that BMW’s N63 engine was included on four out of the five most


                                              6
          Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 7 of 16



       defective vehicles. (http://www.consumerreports.org/cro/magazine/2015/06/excessive-
       oil-consumption/index.htm.)

54.    The V8 version of the BMW 5 Series, which contained the N63 engine in 2011, 2012,
       and 2013 model years, was the worst performer in the study with 43 percent of
       vehicles needing an additional quart of oil between oil changes as of 2015. BMW’s 6
       Series and 7 Series, many of which contained the N63 engine, are the next worst
       performers. Finally, the V8 version of the X5 was the fifth worst performer in the
       study.

55.    The Consumer Reports study also shows that a greater percentage of defective models
       start to consume oil as they age. This means that large numbers of N63 owners will
       begin to experience the oil consumption defect in the near future if they have not
       already.

56.    Many purchasers of vehicles containing the N63 engine have become upset about the
       excessive engine oil consumption – which was not disclosed by BMW in the product
       literature – and have posted internet complaints about specific frustrations and hassles
       caused by the oil consumption defect.

57.    For example, one N63 purchaser started a thread entitled, “Excessive oil consumption”
       on a BMW enthusiast website in November 2011:

               So I’m starting to get a little irritated at how much oil my 550 is
               burning. In the last 6k I’ve had to add 1 quart of oil three times. In
               other words it is burning a quart every 2000 miles. I’ve read about
               some people posting about having to add oil before but this
               much?? I’ve never owned a new car that burned any oil much less
               at this rate. Anyone else having this issue? Oh btw the car has
               9120 miles and I put 3100 in Europe during my ED. When I was
               to have redelivery I had the dealer do an oil change and was gonna
               change the oil every 7.5k.
       (http://www.bimmerfest.com/forums/showthread.php?t=581072.)

58.    A fellow BMW enthusiast responded with four separate links about the oil
       consumption issue and explained that the defect “was a hot topic back in September”
       2011. (Id.)

59.    An Internet search of “N63 AND Burning Oil” reveals thousands of similar
       complaints regarding the oil consumption defect.2

60.    BMW had a duty to disclose the oil consumption defect and the associated out-of-
       pocket repair costs since the defect poses an unreasonable safety hazard, and because
       BMW had exclusive knowledge or access to material facts about N63 vehicles and

2
 See, e.g., http://www.bimmerfest.com/forums/showthread.php?t=581072 (last visited Mar. 21, 2016);
http://www.e90post.com/forums/showthread.php?t=874786 (last visited Mar. 21, 2016).
                                                7
          Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 8 of 16



       engines, not known or reasonably discoverable by consumers. Defendants, however,
       failed to disclose the defect to consumers prior to or at the time of purchase or lease.

61.    The oil consumption defect has become so problematic that BMW has issued several
       technical service bulletins (“TSBs”) to address complaints of excessive oil
       consumption and other problems related to the N63 engine.3

62.    With regard to the oil consumption issue, BMW issued the following TSBs:

               NHTSA ID Number: 10046859
               Service Bulletin Number: SIB-11-08-12
               Summary: DUE TO DAMAGED SEAL RING, DURING
               ASSEMBLY, ENGINE OIL IS LEAKING FROM ENGINE OIL
               PUMP VOLUME CONTROL VALVE GASKET SEAL RING.
               MODELS E70, E71, F01, F02, F04, F07, F10, F12, F13. NO MODEL
               YEARS LISTED.
               ______________________________________________________
               NHTSA ID Number: 10045282
               Service Bulletin Number: SIB-11-07-12
               Summary: BMW: WHILE DRIVING VEHICLE, AT TIMES
               WOULD BE ROUGH RUNNING; WHITE OR BLUE SMOKE
               SEEN EXITING EXHAUST SYSTEM AND THE ENGINE OIL IS
               CONSUMED ABOVE SPECIFICATIONS.

63.    In June 2013, BMW issued SIB-11-01-13, which took the extraordinary step of
       changing engine oil consumption specifications for N63 vehicles, and specifically
       instructed service technicians to add two quarts of engine oil to N63 vehicles when the
       vehicles instruct owners to add only one additional quart of oil.
       (http://www.xbimmers.com/forums/showthread.php?p=14449679.)

64.    Instead of addressing the underlying cause of excessive oil consumption in order to
       attempt to fix the defect, BMW recommended that its service technicians simply add
       more engine oil to respond to consumer complaints. Technicians were instructed to
       add two quarts of engine oil when the vehicles electronic system specifically called for
       one additional quart and to also add an additional quart as the default fill on N63
       vehicles. While BMW did not address the underlying problem, it likely reduced the
       number of complaints because the engine oil level in the subject vehicles would now
       be overfilled, a condition that can cause the engine oil to become aeriated, resulting in
       potential oil starvation and reduced oil pressure.

65.    Technical Service Bulletin SIB-11-03-13 appears to be part of a campaign to conceal
       the oil consumption defect and represent it as a normal feature of BMW vehicles. To



3
 TSBs are recommended repairs issued by automotive manufacturers and directed only to automotive
dealers. TSBs are frequently issued when a manufacturer receives widespread reports of a particular
problem with its vehicles.
                                                 8
  Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 9 of 16



this effect, BMW issued SIB-11-03-13, which upon information and belief includes
the following:

       Service Bulletin Number: SIB-11-03-13

       Summary: All engines normally consume a certain amount of engine
       oil. This is necessary in order to properly lubricate the cylinder walls,
       pistons, piston rings, valves and turbocharger(s), if equipped. In
       addition, engines with less than 6,000 miles will generally consume
       additional engine oil because the internal engine components are not
       fully seated (break-in). Therefore, engine oil consumption complaints
       received prior to 6,000 miles cannot be considered.

       Once a new or remanufactured engine has accumulated 6,000 miles,
       oil consumption can be considered if there is a drastic change in the
       engine oil consumption rate (e.g., the engine oil consumption rate
       triples) under similar driving conditions.

       Engines equipped with a turbocharger(s) will consume more engine oil
       than normally aspirated engines (non-turbocharged). The additional oil
       that is consumed in a turbocharged engine is mainly due to the
       turbocharger lubrication requirements. Some of the engine oil
       normally migrates past the turbocharger turbine bearing seals and will
       enter the intake tract of the engine.

       All turbocharged engines also require a complex crankcase ventilation
       system. The crankcase ventilation system needs to maintain a small
       vacuum on the crankcase and not allow the crankcase to be
       pressurized. Pressurizing the engine crankcase can lead to external
       engine oil leaks and increased engine oil consumption via the piston
       rings and valve seals. When the load and the boost level of a
       turbocharged engine is varied, the path of the crankcase pressure is
       changed. During the crankcase ventilation path transition, a small
       amount of engine oil will pass through the crankcase ventilation
       system and is additionally consumed. The additional engine oil
       consumption of a turbocharged engine, as compared to a normally
       aspirated engine, is normal and not a defect.

       Oil Consumption specification:
       - All BMW engines (excluding Motorsport) can consume up to 1 quart
       of engine oil per 750 miles at any time.

       - Due to the increased engine power, all Motorsport engines can
       consume up to 2.5 quarts of engine oil per 1,000 miles at any time.

       Turbocharged Engines:

                                        9
       Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 10 of 16



             Engines that are fitted with a turbocharger(s) will consume more
             engine oil than naturally aspirated engines (non-turbocharged
             engines). In this case, a turbocharged engine could require topping of
             engine oil more frequently. For vehicles with N63 and N63T engines,
             refer to SIB-11-03-13 for additional details.

66.   BMW included every conceivable driving situation within this Service Bulletin as a
      factor for engine oil consumption so as to minimize their own responsibility and/or
      deflect blame onto consumers for the oil consumption defect. As can be seen from the
      TSBs, Defendants continued to misrepresent to their customers that the rate of oil
      consumption in the N63 engines was normal and to be expected in engines that are
      fitted with turbochargers.

67.   BMW made these representations notwithstanding that the stated recommended oil
      service interval at the time of sale of the subject vehicles was the earlier of 15,000
      miles or two years. Of course, at the rate of engine oil consumption referred to in
      BMW’s service bulletin, the N63 vehicles would consume nearly 20 quarts of engine
      oil between the recommended 15,000-mile oil service intervals. Clearly, there is
      nothing normal or expected about this rate of oil consumption.

68.   Many N63 purchasers and automobile consumer advocates disagree that this level of
      engine oil consumption is normal and instead believe that it is excessive and well
      beyond normal.

69.   Consumer Reports offered its opinion of excessive oil consumption in the subtitle of
      its article: Excessive oil consumption isn’t normal: Automakers say adding oil between
      scheduled changes is acceptable. It’s not.
      (http://www.consumerreports.org/cro/magazine/2015/06/excessive-oil-
      consumption/index.htm.)

70.   Following hundreds of customer complaints about the oil consumption defect and
      other problems with N63 vehicles, BMW launched the “N63 Customer Care Package”
      (bulletin B001314) on December 29, 2014 (herein, “Customer Care Package”). The
      Customer Care Package consisted of several different measures, which merely mask,
      but do not correct, the serious design and/or manufacturing defects of the N63 engine
      including the oil consumption defect.

71.   The Customer Care Package instructed service representatives to check each covered
      vehicle’s timing chain, fuel injectors, mass air flow sensors, crankcase vent lines,
      battery, engine vacuum pump, and low pressure fuel sensor, and replace if necessary.
      BMW instructed its service representatives to inspect and replace these components
      for free, even if no longer covered by the manufacturer’s standard four-year/50,000
      mile warranty.

72.   Also, BMW had long emphasized the fact that its vehicles can go long periods without
      service and sold many N63 vehicles with the promise of a two-year or 15,000 mile
      service interval. The Customer Care Package significantly reduced the mileage of its

                                            10
        Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 11 of 16



      recommended engine oil change intervals for the subject vehicles. As a result, BMW
      reduced the oil change intervals from the earlier of 15,000/two years to the earlier of
      10,000 miles or one year.

73.   BMW simultaneously launched the “N63 Customer Loyalty Offer” which offered
      purchasers discounts on new BMW vehicles to replace their defective N63 vehicles.

74.   BMW also launched a related “N63 Customer Appreciation Program,” which
      authorized dealerships to provide purchasers with up to $50 of BMW merchandise or
      accessories.

75.   Engine oil is important because it functions as an essential lubricant for the moving
      parts in internal combustion engines. The oil creates a film separating surfaces of
      adjacent moving parts to minimize direct contact, thereby decreasing heat caused by
      friction and reducing wear. Engine oil also has important cleaning and sealing
      functions, and serves as an important medium for dissipating heat throughout the
      engine. As a result, the subject vehicles need the proper amount of engine oil in order
      for the engine and its related parts to function safely.

76.   As suggested by the N63 Customer Care Package, upon information and belief, the oil
      consumption defect impacts several components of N63 vehicles, either via
      combustion of excessive amounts of engine oil directly or by causing these
      components a lack of appropriate lubrication, which results in these components to
      prematurely fail and need frequent replacement.

77.   The oil consumption defect is a safety concern because it prevents the engine from
      maintaining the proper level of engine oil, and causes voluminous oil consumption
      that cannot be reasonably anticipated or predicted. Therefore, this oil consumption
      defect is unreasonably dangerous because it can cause engine failure while the subject
      vehicles are in operation at any time and under any driving conditions or speeds,
      thereby exposing the Plaintiffs, their passengers, and others who share the road with
      them to serious risk of accidents and injury.

78.   Plaintiffs are informed and believe, and based thereon allege that BMW acquired its
      knowledge of the oil consumption defect in 2008, if not before, through sources not
      available to Plaintiffs, including but not limited to pre-release testing data, durability
      testing, early consumer complaints about the oil consumption defect to Defendants and
      their dealers, testing conducted in response to those complaints, aggregate data from
      BMW dealers, including dealer repair orders and high warranty reimbursement rates,
      as well as, from other internal sources.

79.   Defendants had a duty to disclose the oil consumption defect and the associated out-
      of-pocket repair costs to Plaintiffs because the defect poses an unreasonable safety
      hazard, and because Defendants had exclusive knowledge or access to material facts
      about the subject vehicles that were not known or reasonably discoverable by the
      Plaintiffs. Defendants, however, failed to disclose the Oil Consumption Defect to
      consumers prior to or at the time of purchase or lease.

                                             11
        Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 12 of 16



80.   The oil consumption defect can be and has been enormously consequential to
      Plaintiffs, burdening them with out-of-pocket expenses that would not be necessary
      but for such defect and depriving them of their original bargains. First, excessive
      engine oil consumption requires additional service visits and increased maintenance
      costs due to the recently decreased oil change intervals, which the Plaintiffs
      specifically sought to avoid by purchasing high-end BMW vehicles. Second, the oil
      consumption defect means that Plaintiffs must be concerned with obtaining BMW-
      approved engine oil when needed. If Plaintiffs continue to drive without adding oil,
      their vehicles might catastrophically fail and strand them or potentially cause a life-
      threatening accident. This discourages Plaintiffs from traveling long distances in their
      N63 vehicles or forces them to carry an extra supply of oil. Third, Plaintiffs will
      suffer significant loss when they sell the subject vehicles because the reputation of
      these vehicles has been impaired by now-public research establishing that these
      vehicles suffer from the oil consumption defect.

81.   Plaintiffs each provided Defendants or one or more of its authorized dealers with an
      opportunity to repair the problems with the subject vehicles. The Defendants have
      neglected, failed, refused or otherwise been unable to repair the substantial
      impairments to the subject vehicles within a reasonable amount of time or a reasonable
      number of attempts.

82.   The oil consumption defect experienced by the Plaintiffs substantially impairs the use,
      value and safety of the subject vehicles to the Plaintiffs.

83.   The Plaintiffs could not reasonably have discovered said nonconformities with the
      subject vehicles prior to Plaintiffs’ acceptance of the vehicles.

84.   The Plaintiffs would not have purchased the subject vehicles had they known, prior to
      the respective times of purchase, that they would be required to regularly purchase and
      add large volumes of engine oil to the subject vehicles in order to prevent the subject
      vehicles’ engines from failing.

                    FRAUDULENT CONCEALMENT TOLLING

85.   Plaintiffs did not and could not have known that there was an oil consumption defect
      with the subject vehicles’ respective engines at the time that they purchased the
      subject vehicles or any time thereafter.

86.   The breach of warranties four-year statute of limitations, which might otherwise apply
      to bar some of the Plaintiffs’ claims, should be tolled because of Defendants’ knowing
      and active concealment of the fact that the subject vehicles’ engines contain a defect.

87.   While Defendants issued TSB’s making clear they were aware that there was a defect
      with the subject vehicles’ engines, Defendants failed to disclose the existence of the
      defect to Plaintiffs.




                                             12
           Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 13 of 16



88.      Moreover, Defendants’ authorized dealerships informed some or all of the Plaintiffs
         that the subject vehicles’ excessive consumption of engine oil was normal, rather than
         the result of a defect.

89.      Defendants kept Plaintiffs ignorant of vital information essential to the pursuit of their
         claims.

90.      Defendants knowingly, affirmatively, and actively concealed the subject vehicles’
         defect from the Plaintiffs.

91.      Defendants were aware of the defect with the subject vehicles.

92.      Based upon the foregoing, Defendants are estopped from relying on any statutes of
         limitations in defense of this action.

                                FIRST CAUSE OF ACTION
                    (Breach of Warranty Pursuant to the Magnuson-Moss
                           Warranty Act, 15 U.S.C. §2301, et seq.)

93.      The Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
         as though fully stated herein.

94.      The Plaintiffs are each a “consumer” as defined in 15 U.S.C. § 2301(3).

95.      Defendants are each a “supplier” and “warrantor” as defined in 15 U.S.C. § 2301(4)
         and (5).

96.      The subject vehicles are each a “consumer product” as defined in 15 U.S.C. § 2301(6).
         15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is damaged
         by the failure of a warrantor to comply with a written or implied warranty.

97.      15 U.S.C. § 2304(a)(1) requires Defendants, as warrantors, to remedy any defect,
         malfunction or nonconformance of the subject vehicles within a reasonable time and
         without charge to the Plaintiffs.

98.      Despite repeated demands, Defendants have failed to remedy the subject vehicles’ oil
         consumption defect within a reasonable time, and/or a reasonable number of attempts,
         thereby breaching the written and implied warranties applicable to the subject
         vehicles.

99.      As a result of Defendants’ breaches of written and implied warranties, and
         Defendants’ failure to remedy the same within a reasonable time and without charge to
         Plaintiffs, Plaintiffs have suffered damages.

                              SECOND CAUSE OF ACTION
      (Breach of Implied Warranty of Merchantability Pursuant to the Magnuson-Moss
              Federal Act, 15 U.S.C. §2301, et seq. and M.G.L.A. 106 § 2A-212)


                                                 13
         Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 14 of 16



100.   Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as
       though fully stated herein.

101.   Defendants are merchants with respect to motor vehicles.

102.   The subject vehicles were each subject to implied warranties of merchantability, as
       defined in 15 U.S.C. § 2308 and M.G.L.A. 106 § 2A-212, running from the
       Defendants to the Plaintiffs.

103.   An implied warranty that the subject vehicles were merchantable arose by operation of
       law as part of the purchase of the subject vehicles.

104.   Defendants breached the implied warranty of merchantability in that the subject
       vehicles were not in merchantable condition when the Plaintiffs purchased them, or at
       any time thereafter, and the subject vehicles are unfit for the ordinary purposes for
       which such vehicles are used.

105.   Plaintiffs notified Defendants of the defects in the subject vehicles within a reasonable
       time after Plaintiffs discovered them.

106.   As a result of Defendants’ breaches of the implied warranty of merchantability,
       Plaintiffs have suffered damages, including but not limited to incidental and
       consequential damages.

                               THIRD CAUSE OF ACTION
                              (Breach of Express Warranties)

107.   Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as
       though fully stated herein.

108.   In connection with the sale of the subject vehicles, Defendants expressly warranted
       that, among other things:

          a. The subject vehicles were fit for the purposes of safe, reliable and attractive
             transportation;
          b. The subject vehicles were of good, sound and merchantable quality;
          c. The subject vehicles were free from defective parts and workmanship;
          d. The subject vehicles were so engineered and designed as to function without
             requiring unreasonable maintenance and repairs;
          e. In the event the subject vehicles were not free from defective parts or
             workmanship as set forth above, the Defendants would repair or replace same
             without cost to Plaintiffs; and
          f. That any defects or non-conformities would be cured within a reasonable time.




                                              14
         Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 15 of 16



109.   Defendants breached these express warranties in that the subject vehicles are plagued
       by problems that substantially impair the subject vehicles’ use, safety and value to the
       Plaintiffs.

110.   Plaintiffs have given Defendants reasonable opportunities to cure said defects, but
       Defendants have been unable and/or refused to do so within a reasonable time.

111.   As a result of said nonconformities, Plaintiffs cannot reasonably rely on the subject
       vehicles for the ordinary purpose of safe, comfortable and efficient transportation.

112.   As a result of Defendants’ breach of express warranties, Plaintiffs have been damaged.

                          FOURTH CAUSE OF ACTION
              (M.G.L.A. 93A § 2, et seq., Unlawful and Deceptive Practice)

113.   The Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
       as though fully stated herein.

114.   The sale of the subject vehicles to the Plaintiffs under the guise that they were free
       from defects that would substantially impair the use, safety, or value of the subject
       vehicles represents an unlawful or deceptive trade practice under M.G.L.A. 93A § 1, et
       seq.

115.   Plaintiffs notified Defendants in writing of a potential claim pursuant to the provisions
       of M.G.L. Chapter 93A § 2, but Defendants failed to make a good-faith response to
       such letters within thirty (30) days of its receipt.

116.   The Defendants violated M.G.L.A. 93A § 2, et seq. in one or more of the following
       ways:

          a. Making of fraudulent and/or negligent representations, as herein before
             alleged;

          b. Representing the subject vehicles to be of good, merchantable quality, free of
             defects, when in fact they were not;

          c. Failing to reveal material facts including, but not limited to, the nature of the
             nonconformities and defects complained of herein; and

          d. Failing to offer a refund of the purchase price of the subject vehicles in
             accordance with the applicable warranties;

          e. failing to make an offer to settle the dispute within 30 days of receiving the
             Plaintiffs’ notices.

117.   The Defendants are in the business of selling private automobiles and therefore the
       violations are likely to affect the general public, now and in the future.


                                              15
         Case 1:18-cv-12239-IT Document 1 Filed 10/26/18 Page 16 of 16



118.   Furthermore, the Defendants failed to tender a reasonable settlement within thirty days
       of receipt of written demands for relief which identified their failure to fulfill their
       obligations under the warranty and stated the Plaintiffs’ injuries.

119.   The Defendants violated the law willfully and knowingly.

                                 DEMAND FOR RELIEF

       WHEREFORE, the Plaintiffs demand judgment against Defendants as follows:

              a. An order approving revocation of acceptance of the subject vehicles;

              b. Money damages, in the form of a refund of the full contract prices,
                 including, trade-in allowance, taxes, fees, insurance premiums, interest, and
                 costs, and a refund of all payments made by Plaintiffs on the subject
                 contracts;

              c. Equitable relief including, but not limited to, replacement of the subject
                 vehicles with new vehicles, or repair of the defective subject vehicles with
                 an extension of the express and implied warranties, and service contracts
                 which are or were applicable to the subject vehicles, in the event that
                 Plaintiffs are not found to be entitled to revocation;

              d. Incidental and consequential damages;

              e. Punitive damages;

              f. Reasonable attorney’s fees;

              g. Such other and further relief as this Court deems just and proper.

                   TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 26, 2018

                                             Respectfully submitted,

                                     By:     /s/ Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             BBO # 650671
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Attorneys for Plaintiffs


                                              16
